
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 9
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Ms. Jackson-Lee of
			 Texas submitted the following concurrent resolution; which was
			 referred to the Committee on Oversight and
			 Government Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  commemorative postage stamp should be issued in honor of George Thomas
		  Mickey Leland.
	
	
		Whereas George Thomas Leland (affectionately known as
			 Mickey), in the course of his 6 terms as a member of the House
			 of Representatives from the State of Texas, emerged as a national spokesman
			 regarding the problem of hunger in the United States and throughout the
			 world;
		Whereas Mickey Leland was instrumental in establishing the
			 Select Committee on Hunger and served as chairman of that committee until the
			 time of his death;
		Whereas, in the capacity of chairman of the Select
			 Committee on Hunger, Mickey Leland helped generate public awareness of the
			 complex issues relating to the alleviation of hunger and demonstrated strong
			 personal moral leadership;
		Whereas it was his leadership that guided the Hunger
			 Prevention Act of 1988, which required the Secretary of Agriculture not only to
			 distribute surplus food, but also to purchase additional food for future
			 distributions to needy households;
		Whereas Mickey Leland brought together entertainment
			 personalities, religious leaders, and private volunteer agencies to generate
			 public support for the African Famine Relief and Recovery Act of 1985, which
			 provided $800,000,000 in food and humanitarian relief supplies;
		Whereas the various initiatives brought forth by Mickey
			 Leland to eradicate world hunger undoubtedly saved thousands of lives;
		Whereas 2007 marks the 18th anniversary of Mickey Leland’s
			 death;
		Whereas Mickey Leland died as he lived: on a mission to
			 make a positive difference in this world; and
		Whereas commemorative postage stamps have been
			 commissioned to honor other great leaders in American history: Now, therefore,
			 be it
		
	
		That it is the sense of Congress
			 that—
			(1)a
			 commemorative postage stamp should be issued in honor of George Thomas
			 Mickey Leland; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
